Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of: August 2008 Commission File Number: 1-31402 CAE INC. (Name of Registrant) 8585 Cote de Liesse Saint-Laurent, Quebec Canada H4T 1G6 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F¨ Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): x Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the SEC pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes¨ No x If Yes is marked, indicate the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAE Inc. Date: August 13, 2008 By: /s/ Hartland Paterson Name: Hartland J. Paterson Title: Vice President Legal, General Counsel and Corporate Secretary Hartland Paterson Vice President, Legal, General Counsel and Corporate Secretary Tel: (514) 734-5779 Fax (514) 340-5530 hartland.paterson@cae.com August 13, 2008 To: Alberta Securities Commission British Columbia Securities Commission Manitoba Securities Commission Office of the Administrator, New Brunswick Securities Commission of Newfoundland and Labrador Ontario Securities Commission Nova Scotia Securities Commission Registrar of Securities, Prince Edward Island Autorité des marches financiers Saskatchewan Securities Commission Re: CAE Inc. Reporting of Voting Results pursuant to section 11.3 of National Instrument 51-102  Continuous Disclosure Obligations (NI 51-102) Following the annual meeting of shareholders of CAE Inc. on August 13, 2008 (the Meeting), and in accordance with section 11.3 of NI 51-102, we hereby advise you of the following voting results obtained at the Meeting: Item Voted Upon Voting Results 1. Election of Directors  The nominees proposed by management were elected by a majority of shareholders on a show of hands. 2. Appointment of PricewaterhouseCoopers LLP as  PricewaterhouseCoopers LLP were appointed the Corporations auditors as the Corporations auditors by a majority of shareholders on a show of hands. 3. Resolution to approve the reservation for issuance  The Resolution was approved by a majority of under the Employee Stock Option Plan of an shareholders on a ballot. additional 10,000,000 Common Shares Sincerely, /s/ Hartland Paterson Hartland Paterson Vice President, Legal, General Counsel and Corporate Secretary cc: U.S. Securities and Exchange Commission CAE Inc., 8585 Côte-de-Liesse, Saint-Laurent, Québec, Canada H4T 1G6
